UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For: August 13-14, 2014 MAG Silver Corp. (SEC File No. 0-50437) #770 – 800 West Pender Street, Vancouver BC, V6C 2V6, CANADA Address of Principal Executive Office The registrant files annual reports under cover: Form 20-F ¨ Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Exhibits Unaudited Condensed Interim Consolidated Financial Statements for the period ending June 30, 2014 Management’s Discussion and Analysis for the period ending June 30, 2014 Form 52-109F2 CEO Certification of Interim Filings Form 52-109F2 CFO Certification of Interim Filings News Release dated August 13, 2014 News Release dated August 14, 2014 Date:August 14, 2014 MAG Silver Corp. “George Paspalas” GEORGE PASPALAS President & CEO
